Citation Nr: 1616814	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-50 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent for residuals of prostate cancer.

2.  Entitlement to a separate compensable rating for loose stools associated with treatment for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015 the Board remanded the case for additional development including a VA examination and opinion.  A review of the record reflects that there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Voiding dysfunction is the predominant residual of the Veteran's prostate cancer.

2.  Throughout the appeal period, the Veteran's prostate cancer residuals have reflected a daytime voiding interval of between one to two hours, and awakening to void between two to four times per night.  Throughout the appeal period, he has required the use of absorbent materials that must be changed two to four times per day.

3.  The Veteran does not experience renal dysfunction as a residual effect of his prostate cancer.

4.  The Veteran experiences erectile dysfunction related to his treatment for prostate cancer.

5.  The Veteran experiences frequent loose stools related to his treatment for prostate cancer.



CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 60 percent, but no higher, for the residuals of prostate cancer have been met, for the period prior to April 17, 2013, based on voiding dysfunction, .  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.16, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

2.  The criteria for a separate 10 percent rating for frequent loose stools, secondary to radiation treatment for prostate cancer, have been met since June 1, 2009.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303, 3.304, 3.310, 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to a rating higher than 40 percent for his service-connected residuals of prostate cancer.  Specifically, he asserts that he is entitled to a higher rating due to voiding dysfunction, erectile dysfunction and frequent loose stools.  The Veteran underwent 39 radiation treatments and had gold seed placements.  Since undergoing treatment for prostate cancer, the Veteran has continuously experienced urinary frequency of once per hour during the daytime and awakening at night between two and four times to void.  He has also been wearing absorbent materials on a daily basis since that time and has experienced incontinence, urinary leakage and frequent loose stools.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and 
any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, VA's notice requirements were satisfied by a November 2008 letter that was sent to the Veteran prior to the adjudication of the claim in February 2009. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's VA treatment records.  The Veteran has not identified any outstanding treatment records that are pertinent to his claim. 

The Veteran was afforded VA prostate cancer examinations in September 2008, July 2011, December 2013 and February 2015.  As the report of the February 2015 VA examination is based on the Veteran's medical history, describes the residuals of the Veterans prostate cancer in sufficient detail so that the Board's decision is a fully informed one, and is responsive to all inquiries contained in the Board's January 2015 remand directives, the examination is adequate for rating purposes.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board notes that in a March 2016 appellate brief, the Veteran's representative asked for a remand for VA treatment records since date of the claim and a new VA examination; however, no reason was given for this request and the representative gave no indication that there has been a worsening of the Veteran's condition.  The passage of time alone, without an allegation of worsening, does not warrant a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  In this case, neither the Veteran nor his representative has asserted that residuals of the Veteran's service-connected prostate cancer have worsened since the last VA examination in February 2015.  Therefore, there is no need for further delay to remand on the basis of passage of time alone.  The Board finds that there has been compliance with its January 2015 remand directives.  

The Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.
Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries, and their residual conditions, in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.     § 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Therefore, under 38 U.S.C.A. § 7104 (West 2014), Board decisions must be based on the entire record, with consideration of all the evidence.  However, while the Board must review the entire record, the Board does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  In addition to a review of the entire record, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions.

Further, when evaluating the record, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event.  Only when a preponderance of the evidence is against the claim is the claim is denied. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

As an initial matter, the Board notes that although the Veteran asserts that he has erectile dysfunction as a residual of prostate cancer treatment, he has been previously service connected for erectile dysfunction.  Because the diagnostic code for erectile dysfunction does not provide for a compensable evaluation in the absence of evidence of penile deformity, entitlement to a higher disability evaluation for the residuals of prostate cancer may not be awarded on this basis.

The Veteran's prostate cancer is evaluated pursuant to Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system.  This section provides that after a therapeutic treatment has ended and there has been no local reoccurrence or metastasis of the malignant neoplasms, the Veteran's disability is rated on the residuals of prostate cancer.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  The residuals upon which the rating is based are either voiding dysfunction or renal dysfunction, whichever is predominant.  Id.

Renal dysfunction manifested as constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling under diagnostic code 7101 is evaluated as 60 percent disabling.  An 80 percent disability evaluation is assigned for symptoms of persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one or more of the following: persistent edema and albuminuria; or BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

Voiding dysfunction is rated as either urine leakage, frequency, or obstructed voiding.  A 40 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent evaluation is assigned for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.

The Veteran's service-connected prostate cancer was rated as 100 percent disabling from January 2006 to June 2009.  Effective June 1, 2009 to April 17, 2013, the Veteran's service-connected residuals of prostate cancer were assigned a 40 percent evaluation.

As of April 17, 2013, the Veteran was awarded a 60 percent disability rating for voiding dysfunction related to Parkinson's disease.  As the Board cannot differentiate voiding dysfunction related to the residuals of prostate cancer from voiding dysfunction related to Parkinson's disease, and a second compensable rating for voiding dysfunction would constitute pyramiding and compensate the Veteran for the same symptoms twice, the Board will, for the purposes of this decision, attribute all voiding symptoms present to the service-connected residuals of prostate cancer.  38 C.F.R. § 4.14, § 4.115b (2015); see Esteban v. Brown, 6 Vet. App. 259, 261-64 (1992); Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In this regard, the Board notes that the evidence pertaining to the Veteran's voiding dysfunction prior to April 17, 2013 is not demonstrably different from the evidence pertaining to voiding dysfunction as of April 17, 2013.  Therefore, a 60 percent disability evaluation is granted from June 1, 2009, the date the 100 percent disability evaluation for residuals of prostate cancer was reduced to a 40 percent disability rating.

As outlined above, the criteria related to voiding dysfunction do not allow for a disability rating higher than 60 percent.  The criteria pertaining to renal dysfunction do allow for a rating higher than 60 percent.  However, the Veteran has not asserted, and the evidence does not show, that his prostate cancer disability is manifested by renal dysfunction or infections.  As such, the criteria pertaining to renal dysfunction are not applicable in this instance, and the Board will continue to rate the Veteran's disability based on the residuals of voiding dysfunction.

The Veteran has, however, reported that he has experienced diarrhea, with watery stools, since undergoing radiation treatments for his service connected prostate cancer.  As the criteria for voiding dysfunction do not contemplate frequent loose stools, the Board will evaluate whether an alternative diagnostic code may allow for a higher rating for his residuals of prostate cancer.  The most closely analogous code is diagnostic code 7319, which pertains to irritable colon syndrome.  See 38 C.F.R.  § 4.114, Diagnostic Code 7319.  This diagnostic code provides for a 10 percent disability evaluation for moderate symptoms; with frequent episodes of bowel disturbance with abdominal stress.  A higher evaluation of 30 percent is assigned for symptoms that are severe; and include diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The Board finds that the Veteran's symptoms meet the criteria for a 10 percent disability rating pursuant to this diagnostic code.  The Veteran complains of experiencing frequent loose stools since undergoing treatment for prostate cancer.  The Veteran has not reported severe symptoms of constant abdominal stress manifested by alternating episodes of diarrhea and constipation, or severe diarrhea.  Therefore, the Board finds that a 10 percent disability evaluation for this condition most accurately reflects the level of the Veteran's disability and the severity of his symptoms.

The Veteran has not asserted that his service-connected residuals of prostate cancer render him unemployable.  As such, a claim for a total disability rating based on individual unemployability (TDIU) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Extraschedular Consideration

VA must refer a claim for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold element, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's prostate cancer residuals are manifested by voiding dysfunction, which is contemplated in the applicable rating criteria.  The Veteran experiences voiding intervals of between one and two hours during the day and awakening at night to void between three and four times.  The Veteran also reported that he wears absorbent materials which must be changed two to four times per day.  These symptoms, voiding intervals of between one and two hours during the day and awakening at night between three and four times, as well as use of absorbent materials that must be changed two to four times per day are included in the diagnostic criteria.

The Board has also recognized the Veteran's prostate cancer residuals that are manifested as frequent loose stools.  The Board acknowledges that this particular residual symptom is not contemplated in the voiding dysfunction rating criteria and that a separate evaluation is warranted, and has now assigned a 10 percent disability evaluation for this symptom.

Therefore, as the severity and symptomatology of the Veteran's service-connected disability are reasonably contemplated by the diagnostic criteria, the Board finds that the Veteran does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.


	ORDER

An increased 60 percent disability rating for residuals of prostate cancer is granted, for the period prior to April 17, 2013.

A separate 10 percent rating for frequent loose stools is granted effective June 1, 2009.
____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


